Citation Nr: 9928704	
Decision Date: 10/03/99    Archive Date: 10/15/99

DOCKET NO.  97-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  

Eligibility for dependents' educational assistance under 
chapter 35, United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from August 1943 to January 
1946.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in May 1997 which denied the claimed benefits.  

In May 1999, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The veteran died in August 1996 of cardiopulmonary 
arrest, with underlying causes being carcinoma of the lung, 
pulmonary edema, pulmonary hypertension, and chronic 
obstructive pulmonary disease.  

2.  At the time of the veteran's death service connection was 
not established for any disability.  

3.  The veteran's death was caused by a radiogenic disease 
and he is presumed to have been exposed to ionizing radiation 
in the occupation of Nagasaki, Japan, from September to 
December 1945.  

4.  The veteran's lung cancer did not result from exposure to 
ionizing radiation.  

5.  The evidence does not show that heart disease, lung 
cancer, or any other pulmonary disorder had its origins in 
service or was present within one year after the veteran's 
separation from service.  

6.  The veteran did not die from a service-connected 
disability, did not have a total disability permanent in 
nature resulting form a service-connected disability, and was 
not missing in action or captured or forcibly detained by a 
foreign government.  



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (1998).  

2.  The basic eligibility criteria for dependents' 
educational benefits under chapter 35, United States Code, 
are not met.  38 U.S.C.A. § 3501 (West 1991 & Supp. 1999); 
38 C.F.R. § 21.3021(a)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran had active service during World War II.  The 
record shows that he was among the Armed Forces that occupied 
Nagasaki, Japan, in September 1945 after the nuclear bombing.  
His unit remained in Nagasaki until December 1945.  

The veteran developed invasive squamous cell carcinoma of the 
lung in July 1996.  During hospitalization at a private 
facility in July 1996 he underwent a right pneumonectomy.  
Initially, his postoperative course was satisfactory.  
However, he subsequently developed near-syncopal episodes.  
Although diagnostic testing was begun, the veteran died on 
August [redacted] 1996.  The records indicate that an autopsy was 
conducted.  The report of an autopsy is not of record, 
however.  

The death certificate lists the immediate cause of the 
veteran's death as cardiopulmonary arrest, with underlying 
causes being pulmonary edema, pulmonary hypertension, and 
chronic obstructive pulmonary disease (COPD).  

The appellant has submitted letters from two pulmonologists, 
John S. Suen, M.D., and Lawrence M. Gilliard, M.D., who 
treated the veteran during his final hospitalization.  The 
letter from Dr. Gilliard, dated in August 1996, indicates 
that, although the veteran developed cardiac arrhythmia and 
pulmonary hypertension, it was the carcinoma of the lung that 
ultimately caused his death.  Dr. Gilliard stated that, based 
on data that he had reviewed, he felt that the veteran's 
radiation exposure in Nagasaki was significant.  He opined 
that "it is more than probable that the patient's carcinoma 
of the lung could be causally related to that exposure."  He 
requested that the veteran's cause of death be considered to 
be carcinoma secondary to radiation exposure.  

Dr. Suen's letter, dated in September 1996, states, "I can 
testify that [the veteran] recently died from lung cancer of 
the sarcomatoid squamous carcinoma.  This type of cancer 
could have conceivably been caused by exposure to nuclear 
radiation."  

Also of record is a July 1984 letter from the Defense Nuclear 
Agency (DNA) to the veteran noting the results of research 
into the possible effects of nuclear radiation exposure on 
approximately 203,000 Department of Defense nuclear test 
participants.  The letter and the attached 1980 DNA Fact 
Sheet indicate that "the data disclosed no basis for concern 
by veterans of the Hiroshima and Nagasaki occupation force 
over an increased risk of adverse health due to radiation."  

In view of the fact that the records showed a diagnosis of a 
"radiogenic disease," the DNA was requested to provide a 
dose estimate for the veteran's exposure to ionizing 
radiation in conjunction with his occupation of Nagasaki.  In 
March 1997, the Defense Special Weapons Agency (DSWA, 
formerly the DNA) provided an assessment of the radiation 
dose that the veteran received during the duration of his 
occupation of Nagasaki in 1945.  The DSWA stated that, 

Using all possible "worst case" 
assumptions, the maximum possible dose 
any individual serviceman might have 
received from external radiation, 
inhalation, and ingestion is less than 
one rem.  This does not mean that any 
individual approached that level of 
exposure.  In fact, it is probable that 
the great majority of servicemen assigned 
to the Hiroshima and Nagasaki occupation 
forces received no radiation exposure 
whatsoever, and that the highest dose 
received by anyone was a few tens of 
millirems.  

Subsequently, the Director of VA's Compensation and Pension 
Service requested an opinion from VA's Undersecretary for 
Health.  In April 1997, VA's Chief Public Health and 
Environmental Hazards Officer, referencing the report from 
DSWA, wrote that 

It is calculated that exposure to 4.3 
rads or less at age 20 provides a 
99 percent credibility that there is no 
reasonable possibility that it is at 
least as likely as not that the veteran's 
lung cancer is related to exposure to 
ionizing radiation.  ...  In light of the 
above, in our opinion it is unlikely that 
the veteran's lung cancer can be 
attributed to ionizing radiation in 
service.  

Later in April 1997, the Director of the Compensation and 
Pension Service indicated that, as a result of the above 
opinion and following a review of the evidence in its 
entirety, it was her opinion that "there is no reasonable 
possibility that the veteran's disabilities were the result 
of [ionizing radiation] exposure."  

At her personal hearing before the Board in May 1999, the 
appellant testified that the veteran did not have any 
exposure to radiation in his employment or elsewhere since 
his separation from service.  She did confirm that he smoked 
cigarettes from the time she met him until approximately 11 
years prior to his being diagnosed with lung cancer, although 
she didn't know how much he had smoked.  She also stated her 
opinion that the veteran's various disabilities, in 
particular his lung cancer, were due to the radiation he was 
exposed to at Nagasaki.  She testified that both Drs. Suen 
and Gilliard were provided the DNA Fact Sheet prior to 
submitting their opinions.  

Analysis

? Cause of death

At the outset, the Board finds that the appellant has met her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the appellant 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and lung 
cancer becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and develops one of 
fifteen types of cancer, it is presumed that the disease was 
incurred in service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309 (1998).  Second, if a veteran was exposed in service to 
ionizing radiation and develops one of twenty-two radiogenic 
diseases within a period specified for each by law, then the 
veteran's claim is referred to the Under Secretary for 
Benefits who reviews it in relation to six specific factors 
and determines whether there is a reasonable possibility that 
the disease was incurred in service.  38 C.F.R. § 3.311.  
Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to events, including radiation exposure, in service.  38 
U.S.C.A. § 1110; Combee v. Brown, 34 F.3d 1039, 1043-45 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997); 
38 C.F.R. § 3.303.

Presumptive service connection under §§ 3.307, 3.309

The diseases specific to radiation-exposed veterans, and for 
which service connection may be presumed pursuant to 38 
C.F.R. § 3.309, are primary liver cancer (except if cirrhosis 
or hepatitis B is indicated), lymphomas (except Hodgkin's 
disease), leukemia (other than chronic lymphocytic leukemia), 
multiple myeloma, and cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, salivary glands, and urinary tract 
(including the kidneys, renal pelves, ureters, urinary 
bladder, and urethra).  As lung cancer is not one of the 
diseases listed, service connection cannot be granted 
pursuant to 38 C.F.R. §§ 3.307, 3.309(d).

Presumptive service connection under § 3.311

However, lung cancer is one of the 22 radiogenic diseases 
listed in 38 C.F.R. § 3.311, and the appellant's claim was 
developed in accordance with the provisions of that section.  

There appears to be no way to document with any certainty the 
exact amount of ionizing radiation to which the veteran was 
exposed in Nagasaki in the fall of 1945.  However, 
considerable testing and research were carried out following 
the bombing of Nagasaki to determine the amount of exposure 
that individuals who were in the area of Nagasaki that fall 
might have received, as described in the DNA Fact Sheet.  The 
Fact Sheet, which the private physicians had an opportunity 
to review, reflects the conclusion that, using "worst case" 
assumptions, "the maximum radiation dose that any member of 
the U.S. occupation forces in Japan could have received-
considering his external dose, his inhaled dose, and his 
ingested dose-was less than one rem."  The private 
physicians' statements provide no rationale for arriving at 
opinions that are contrary to the findings contained in the 
Fact Sheet and to the conclusion in the Fact Sheet that that 
"all distinguished national and international groups of 
scientists whose views are regarded as authoritative in the 
field of ionizing radiation injury agree that the health risk 
from a dose such as this is negligible-so small 
statistically that it cannot be expressed in meaningful 
terms."  

VA's Chief Public Health and Environmental Hazards Officer, 
on the other hand, clearly relied in large part on the 
information contained in the Fact Sheet in arriving at her 
conclusion that there is no reasonable possibility that it is 
at least as likely as not that the veteran's lung cancer was 
related to exposure to ionizing radiation.  The two private 
physicians had the information in the Fact Sheet available to 
them, but arrived at opinions that are divergent from that of 
the VA physician and did not provide any rationale for their 
opinions in light of the contrary conclusions set forth in 
the Fact Sheet.  Further, the private physicians' opinions 
are far from definite with one physician saying only that it 
was "conceivable" that there was a relationship and the 
other stating that it was "more than probable" that the 
lung cancer "could be" related to radiation exposure.  The 
VA physician's opinion, on the other hand, states more 
definitively that there is "no reasonable possibility" of 
such an etiologic relationship.  

Considering the fact that the rationale for the VA 
physician's opinion was contained in the DNA Fact Sheet and 
was based on the conclusions of "distinguished national and 
international groups of scientists," and that the private 
physicians did not provide any rationale for their contrary 
opinions, the Board finds that the VA physician's opinion has 
greater probative value than those of the private physicians.  
Therefore, the preponderance of the evidence is against a 
finding that the veteran's lung cancer resulted from his 
presumed exposure to ionizing radiation during his 
participation in the occupation of Nagasaki.  

At her personal hearing, the appellant testified that the 
veteran had several medical problems other than lung cancer 
that were due to his exposure to ionizing radiation.  
However, her lay testimony does not constitute competent 
evidence of such a relationship.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 610-11 (1992).  Moreover, there is no medical evidence 
that any of the veteran's disabilities other than lung cancer 
might be due to in-service radiation exposure.  In addition, 
none of those disorders is among the diseases listed at 
§ 3.311.  Therefore, the preponderance of the evidence is 
against a finding that the veteran's medical conditions other 
than lung cancer resulted from his presumed exposure to 
ionizing radiation during his unit's occupation of Nagasaki.  

Direct service connection

Service connection under the provisions of § 3.311 is based 
on the veteran's presumed exposure to ionizing radiation 
during his unit's occupation of Nagasaki.  As noted above, 
the Court held in Combee that the appellant's claim must also 
be considered under the principles of direct service 
connection, i.e., on the basis that the veteran's death was 
due to exposure to ionizing radiation or other disease or 
injury that the evidence shows was incurred in service.  

There is no competent evidence in the record establishing, or 
tending to establish, that the veteran was in fact exposed to 
ionizing radiation during his service in Nagasaki.  
Accordingly, service connection cannot be established for any 
disorder due to in-service exposure to ionizing radiation on 
the basis of direct service connection.  

Although the record indicates that pulmonary edema, pulmonary 
hypertension, and COPD also contributed to the veteran's 
death, there is no medical evidence of any such diseases or 
heart disease during service and no examiner has offered an 
opinion that any of those diseases began during service or 
within one year thereafter, or that any such disorder 
resulted from any disease or injury incurred in service.  

The Board notes that the report of the veteran's autopsy is 
not of record.  However, in light of the total absence of 
evidence showing that any of the disorders referred to by the 
appellant or noted in the medical record was present during 
service or within one year thereafter, or of evidence linking 
any of the disorders to service, the Board finds that the 
missing autopsy report is not relevant.  The report could not 
possibly furnish any evidence as to the presence of such 
disorders in service or within the first year after his 
separation from service, more than 50 years later.  

There simply is no competent evidence that any of the 
disorders that resulted in the veteran's death had their 
origin in service or can be presumed to have begun during 
service.  Therefore, the preponderance of the evidence is 
against a finding that any of the disorders that were shown 
to cause or contribute to the veteran's death were incurred 
in or aggravated by service.  Accordingly, the Board 
concludes that a disability incurred in or aggravated by 
service did not cause or contribute substantially or 
materially to cause the veteran's death.  

? Chapter 35 educational benefits

The appellant is the veteran's "surviving spouse" for the 
purposes of this claim.  Basic eligibility for Chapter 35 
educational assistance benefits is established for a 
veteran's surviving spouse if the veteran dies from a 
service-connected disability or has a total disability 
permanent in nature resulting from a service-connected 
disability or is missing in action, or is captured or 
forcibly detained by a foreign government.  38 U.S.C.A. § 
3501 (West 1991) 38 C.F.R. § 21.3021(a)(2) (1998).

The record shows that service connection was not established 
for any disability during the veteran's lifetime.  Further, 
service connection for a disability that caused the veteran's 
death is denied herein by the Board.  There is no evidence, 
and the appellant does not so contend, that the veteran was 
captured or forcibly detained by a foreign government.  

Therefore, the appellant does not meet the basic eligibility 
criteria for dependents' educational benefits under chapter 
35, United States Code.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).  Accordingly, the 
veteran's claim for dependents' educational benefits under 
chapter 35, United States Code is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to dependents' educational benefits under chapter 
35, United States Code is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

